Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2021, 07/20/2022 and 08/01/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments

35 USC§ 103
Applicant’s arguments (p.6) filed on 10/13/2022 with respect to claims 1 and 11
have been fully considered but are moot because the new ground of rejection
necessitated by the amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1- 4, 6, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malhan et al. (US 20150331016 A1), hereinafter ‘Malhan’, in view of Ishida Shoichi (FR 2837570 A1), hereinafter ‘Ishida’.

With regards to Claim 1, Malhan discloses a controller component ( The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine [0030]); 
comprising: a resistance-based bridge circuit; a signal conditioning circuit configured to condition an output of the resistance-based bridge circuit ( The resistance bridge circuit is disposed on the sensor device and includes an excitation terminal, a circuit common terminal, and two output terminals. The resistance bridge circuit is configured, upon being energized, to supply a bridge output voltage across the two output terminals. The signal conditioning circuit is electrically coupled to the excitation terminal, the circuit common terminal, and the two output terminals. The signal conditioning circuit is configured to supply a sensor output signal representative of the bridge output voltage [0007]).
However, Malhan does not specifically disclose a first diagnostic circuit coupled to the signal conditioning circuit configured to monitor an output of a first branch of the resistance-based bridge circuit; and a second diagnostic circuit coupled to the signal conditioning circuit configured to monitor an output of a second branch of the resistance-based bridge circuit; wherein each of the first diagnostic circuit and the second diagnostic circuit comprises two transistors.
Ishida discloses a first diagnostic circuit coupled to the signal conditioning circuit configured to monitor an output of a first branch of the bridge circuit; and a second diagnostic circuit coupled to the signal conditioning circuit configured to monitor an output of a second branch of the bridge circuit ( In accordance with the present invention, a sensor output processing device includes a signal processing circuit and a self-diagnostic circuit. The signal processing circuit amplifies a sensor output signal produced by a sensor and produces a variable output signal with the sensor output signal. The self-diagnostic circuit diagnoses the operations of at least one of the sensor and the signal processing circuit based on the potentials therein and produces an anomaly determination signal indicative of an anomaly, p.3; The self-diagnostic circuit 8 includes a pair of circuits 81 and 82 for determining voltage anomalies and a pair of diodes D which forms an OR circuit with diodes 83, p.5; Fig.1 shows diagnostic circuit 81 and 82 are configured to monitor output of the first and second branches of the bridge circuit, added by examiner); each of the first diagnostic circuit and the second diagnostic circuit comprises two transistors (If sensor 1 fails to operate normally due to short circuit or disconnection, the sensor output voltage will remain close to the power source voltage (Vcc or GND). In this case, one of the voltages applied to the self-diagnostic circuit 8 will exceed the normal range. The self-diagnostic circuit 8 produces the high voltage Vx. This voltage Vx blocks the analog switch circuit 11 (MOSFET 111) and makes the tightening switch circuit 12 (transistor 121) conductive. Thus, the output voltage V0 is fixed at the low side voltage (0 volts) of the power source regardless of the voltage Vs. When this output voltage V0 is fixed to be below the low limit level (V1 = 0 , 5 volt), the external device connected to the output terminal 7 is activated to detect the anomaly of sensor 1, p.5-6; Fig.1 shows each of the each of the first diagnostic circuit (81) and the second diagnostic circuit (82) comprises two transistors (MOSFET 111 and transistor 121) to detect anomaly in sensor 1, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhan in view of Ishida, to include a first and second diagnostic circuit (each comprising two transistors) coupled to the signal conditioning circuit configured to monitor the outputs of the first and second branch of the resistance-based bridge circuit to improve anomaly detection accuracy and sensitivity.


With regards to Claim 2, Malhan in view of Ishida, discloses the claimed invention as discussed in Claim 1.
Malhan additionally discloses the controller component comprises an application-specific integrated circuit (ASIC) or field-programmable gate array (FPGA) (The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein [0030]).


With regards to Claim 3, Malhan in view of Ishida, discloses the claimed invention as discussed in Claim 1.
Malhan additionally discloses the resistance-based bridge circuit comprises a Wheatstone bridge circuit (The resistance bridge circuit 104, which is shown more clearly in FIG. 2, comprises a plurality of variable resistances 202 connected together in a conventional Wheatstone bridge configuration, and includes an excitation terminal 204, a circuit common terminal 206, and two output terminals—a first output terminal 208 and a second output terminal 212 [0018]).


With regards to Claim 4, Malhan in view of Ishida, discloses the claimed invention as discussed in Claim 1.
Malhan additionally discloses the first branch comprises a first two series arm of the Wheatstone bridge circuit, and the second branch comprises a second two series arm of the Wheatstone bridge circuit (Fig.2 shows the first branch on the 212 side comprises two series arm 202 of the Wheatstone bridge, and the second branch on the 208 side also comprises two series arm 202 of the Wheatstone bridge, added by examiner).


With regards to Claim 6, Malhan in view of Ishida, discloses the claimed invention as discussed in Claim 1.
Malhan additionally discloses the controller component is configured as a pressure sensing component (The sensor device 102, at least in the depicted embodiment, is configured as a pressure sensor, and more particularly as a diaphragm-type pressure sensor [0017]).


With regards to Claim 11, Malhan discloses a method for providing offset calibration using a controller component  (In one embodiment, a sensor system with performance compensation testing capability includes a sensor device, a resistance bridge, a signal conditioning circuit, a first test connector, and a second test connector [0007]; The data recorded during the above process is then used to simultaneously derive the temperature shift and offset of the sensor device 102 and the temperature shift of the signal conditioning circuit 106. These factors may then be compensated for [0028]; The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine [0030]); 
comprising: a resistance-based bridge circuit; a signal conditioning circuit configured to condition an output of the resistance-based bridge circuit ( The resistance bridge circuit is disposed on the sensor device and includes an excitation terminal, a circuit common terminal, and two output terminals. The resistance bridge circuit is configured, upon being energized, to supply a bridge output voltage across the two output terminals. The signal conditioning circuit is electrically coupled to the excitation terminal, the circuit common terminal, and the two output terminals. The signal conditioning circuit is configured to supply a sensor output signal representative of the bridge output voltage [0007]).
However, Malhan does not specifically disclose monitoring, by a first diagnostic circuit of the controller component, a first branch of a resistance-based bridge circuit; and monitoring, by a second diagnostic circuit of the controller component, a second branch of the resistance-based bridge circuit, wherein the first diagnostic circuit and the second diagnostic circuit are electronically coupled to a signal conditioning circuit of the controller component; wherein each of the first diagnostic circuit and the second diagnostic circuit comprises two transistors.
Ishida discloses monitoring, by a first diagnostic circuit of the controller component, a first branch of a resistance-based bridge circuit; and monitoring, by a second diagnostic circuit of the controller component, a second branch of the resistance-based bridge circuit, wherein the first diagnostic circuit and the second diagnostic circuit are electronically coupled to a signal conditioning circuit of the controller component ( In accordance with the present invention, a sensor output processing device includes a signal processing circuit and a self-diagnostic circuit. The signal processing circuit amplifies a sensor output signal produced by a sensor and produces a variable output signal with the sensor output signal. The self-diagnostic circuit diagnoses the operations of at least one of the sensor and the signal processing circuit based on the potentials therein and produces an anomaly determination signal indicative of an anomaly, p.3; The self-diagnostic circuit 8 includes a pair of circuits 81 and 82 for determining voltage anomalies and a pair of diodes D which forms an OR circuit with diodes 83, p.5; Fig.1 shows diagnostic circuit 81 and 82 are configured to monitor output of the first and second branches of the bridge circuit, added by examiner); each of the first diagnostic circuit and the second diagnostic circuit comprises two transistors (If sensor 1 fails to operate normally due to short circuit or disconnection, the sensor output voltage will remain close to the power source voltage (Vcc or GND). In this case, one of the voltages applied to the self-diagnostic circuit 8 will exceed the normal range. The self-diagnostic circuit 8 produces the high voltage Vx. This voltage Vx blocks the analog switch circuit 11 (MOSFET 111) and makes the tightening switch circuit 12 (transistor 121) conductive. Thus, the output voltage V0 is fixed at the low side voltage (0 volts) of the power source regardless of the voltage Vs. When this output voltage V0 is fixed to be below the low limit level (V1 = 0 , 5 volt), the external device connected to the output terminal 7 is activated to detect the anomaly of sensor 1, p.5-6; Fig.1 shows each of the each of the first diagnostic circuit (81) and the second diagnostic circuit (82) comprises two transistors (MOSFET 111 and transistor 121) to detect anomaly in sensor 1, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhan in view of Ishida, to include a first and second diagnostic circuit (each comprising two transistors) coupled to the signal conditioning circuit configured to monitor the outputs of the first and second branch of the resistance-based bridge circuit to improve anomaly (i.e. fault condition) detection accuracy and sensitivity.


With regards to Claim 12, Malhan in view of Ishida, discloses the claimed limitations as discussed in Claims 2 and 11.


With regards to Claim 13, Malhan in view of Ishida, discloses the claimed limitations as discussed in Claims 3 and 11.


With regards to Claim 14, Malhan in view of Ishida, discloses the claimed limitations as discussed in Claims 4 and 13.


With regards to Claim 16, Malhan in view of Ishida, discloses the claimed limitations as discussed in Claims 6 and 11.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malhan, in view of Ishida, and in further view of Davey et al. (US 3625049 A), hereinafter ‘Davey’.

With regards to Claim 5, Malhan in view of Ishida, discloses the claimed invention as discussed in Claim 1.
However, Malhan does not specifically disclose the controller component is configured as a flow sensing component.
Davey discloses flow sensing component (The flow sensing thermistor and the reference thermistor may be arranged in respective arms of a resistance bridge circuit so that any difference in the change in their resistance on fluid flow, unbalances the bridge to produce a scale reading, p.4, Col.4, Lines 59-63).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhan, in view of Ishida, and in further view of Davey, to utilize the controller component as a flow sensing component to improve measurement sensitivity (An advantage of the present invention is that since a flow meter can be made extremely sensitive to fluid flow, the apparatus can always be made sensitive to the extent that it is sensitive to a lesser degree of fluid flow than could take place through any leak not tolerable in practice, in the container, but without causing the meter to show any reading due to fluid flow created by the ambient atmosphere or any fluid flow set up in bringing the container to the pressure of the test fluid or in relieving the container of that pressure, Davey, p.3, Col.2, Lines 13-22).


With regards to Claim 15, Malhan, in view of Ishida, and in further view of Davey, discloses the claimed limitations as discussed in Claims 5 and 11.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malhan, in view of Ishida, and in further view of Haga et al. (US 7391206 B2), hereinafter ‘Haga’.

With regards to Claim 7, Malhan in view of Ishida, discloses the claimed invention as discussed in Claim 1.
However, Malhan does not specifically disclose the controller component is configured as a magnetic-based sensing component.
Haga discloses magnetic-based sensing (The present invention relates to a magnetic detection circuit, which may detect changes in magnetism and convert them into electrical signals, p.6, Col.1, Lines 14-16; According to an example embodiment of the present invention, a magnetic detection circuit includes a bridge circuit formed by two bridge sections between the current-source terminal and the grounding terminal, the first bridge section and the second bridge section of the bridge circuit each having a magnetic detection element, and, in both bridge sections, the magnetic detection element, viewed from the output-signal output points, are arranged on only one of the sides that include the current-source terminal side and the grounding-terminal side, p.7, Col.3, Lines 35-45).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhan, in view of Ishida, and in further view of Haga, to utilize the controller component to improve measurement sensitivity and accuracy in a particular sensing application such as magnetic-based sensing (An example embodiment of the present invention may provide a low-cost magnetic detection circuit, in which a differential detection function accomplished by outputting differential signals is not lost, and which may be less affected by temperature fluctuations and may be resistant to noise, and in which the number of magnetic detection elements may be reduced. An example embodiment of the present invention may provide an encoder, the cost of which may be further reduced by using such a magnetic detection circuit for a multi-revolution detection part, etc., Haga, p.7, col.3, Lines 25-35).


With regards to Claim 17, Malhan, in view of Ishida, and in further view of Haga, discloses the claimed limitations as discussed in Claims 7 and 11.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malhan, in view of Ishida, and in further view of Andonian et al. (US 20100011852 A1), hereinafter ‘Andonian’.

With regards to Claim 8, Malhan in view of Ishida, discloses the claimed limitations as discussed in Claim 1.
However, Malhan does not specifically disclose the controller component is configured to detect an open connection condition.
Andonian discloses detecting an open connection condition (However, should the tread ring 16 become dislocated by a distance "D" relative to the casing 18, such as shown in FIG. 8, contact between the medium 20, 26 occurs, creating an open circuit condition detected by the continuity sensor within module 36 (e.g., a Wheatstone bridge) [0050]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhan, in view of Ishida, and in further view of Andonian, to utilize the controller component to improve measurement sensitivity and accuracy in a particular applications such as detecting fault condition and open connection condition.


With regards to Claim 18, Malhan, in view of Ishida, and in further view of Andonian, discloses the claimed limitations as discussed in Claims 8 and 11.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malhan, in view of Ishida, and in further view of Tanizawa Yukihiko et al. (JP 4487416 B2), hereinafter ‘Tanizawa’.

With regards to Claim 9, Malhan in view of Ishida, discloses the claimed limitations as discussed in Claim 1.
However, Malhan does not specifically disclose the signal conditioning circuit comprises a current mirror configuration.
Tanizawa discloses circuit comprising a current mirror configuration (A current mirror circuit is configured by the transistors 220c and 220d, and when a reference current value is determined by the transistor 220c and the resistor 220e, a current corresponding to the resistance value of the resistor 220f also flows to the transistor 220d [0020]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhan, in view of Ishida, and in further view of Tanizawa, to utilize a current mirror configuration in the signal conditioning circuit to improve sensitivity and accuracy in particular applications such as failure detection (As described above, by determining the element through which the current flows according to the comparison result by the comparison unit, it is possible to detect the failure based on the change in the current flowing through the first element and the second element. The first and second elements are, for example, transistors. If the second element is a current mirror-connected transistor, the failure detection signal is notified based on the increase in the current flowing through the first and second elements can be done [0035], Tanizawa).


With regards to Claim 19, Malhan, in view of Ishida, and in further view of Tanizawa, discloses the claimed limitations as discussed in Claims 9 and 11.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malhan, in view of Ishida, and in further view of Cohen et al. (US 20040055374 A1), hereinafter ‘Cohen’.

With regards to Claim 10, Malhan in view of Ishida, discloses the claimed limitations as discussed in Claim 1.
However, Malhan does not specifically disclose the controller component comprises a level-shifter element.
Cohen discloses level-shifter element (The reference leg of the Wheatstone bridge 420 is level shifted down by resistors 414 and 416 and is used for the input voltage to the digital potentiometer 40. Level shift resistors 414 and 416 are preferably over 10 times smaller in resistance value than the resistance of digital potentiometer 40 [0040]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhan, in view of Ishida, and in further view of Cohen, to utilize a level-shifter element in the controller component to improve the device rating (Another deficiency typically associated with digital potentiometer 40 is its maximum voltage rating (typically five volts) which handicaps or limits the usable voltage range of the Wheatstone bridge. With reference to FIG. 4, there is shown how certain embodiments of the present invention advantageously level shift 408 the Wheatstone bridge voltage so that the digital potentiometer 40 never sees more than five volts, yet allows higher voltages to be applied to the Wheatstone bridge 407 [0039]).


With regards to Claim 20, Malhan, in view of Ishida, and in further view of Tanizawa, discloses the claimed limitations as discussed in Claims 10 and 11.


Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863